Exhibit 10.1

 

Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and MAI HOPE LE
(“Employee”), with respect to the following facts:

 

RECITALS

 

A.            On September 16, 2014, Employee and the Company entered into that
certain Executive Employment Agreement (“Executive Employment Agreement”).

 

B.            Effective December 31, 2015 (the “Separation Date”), Employee
voluntarily resigns other than for Good Cause from her position as Chief Medical
Officer of the Company.  On Employee’s last day of employment, she will be paid
all outstanding salary amounts.  By execution hereof, Employee understands and
agrees that this Agreement is a compromise of doubtful and disputed claims, if
any, which remain untested; that there has not been a trial or adjudication of
any issue of law or fact herein; that the terms and conditions of this Agreement
are in no way to be construed as an admission of liability on the part of
Releasees (as defined below) and that Releasees deny liability and intend merely
to avoid litigation with this Agreement.  Capitalized terms used and not defined
herein shall have the meanings given to them in the Executive Employment
Agreement.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 

1.              Separation Pay.  In consideration of Employee signing this
Agreement and the covenants and releases given herein and Employee’s agreement
to comply with Employee’s continuing obligations under the Executive Employment
Agreement and the Proprietary Information Agreement, the Company agrees to pay
Employee (i) severance pay equivalent to twelve (12) months of Employee’s
current base salary (the “Salary Severance”); and (ii) should the Company’s
Board of Directors and/or Compensation Committee grant 2015 Discretionary
Bonuses to the Company’s officers, an amount equal to the Discretionary Bonus
Employee would have received pursuant to the Executive Employment Agreement had
Employee remained employed through the date(s) of payment of the Discretionary
Bonus (the “Bonus Severance”); in each case less federal and state withholdings
(the Salary Severance and the Bonus Severance, collectively, “Severance Pay”). 
Employee acknowledges that Employee would not be entitled to receive the
Severance Pay absent this Agreement.  The Salary Severance will total two
hundred eighty six thousand dollars ($286,000.00), less applicable
withholdings.  Employee will receive the Salary Severance as salary continuation
pursuant to the terms of Section III.B. of the Executive Employment Agreement in
equal installments beginning on the first payroll date following the 45th day
following the Separation Date, with the amount of Salary Severance accrued
between the Separation Date and the first payment date to be included in the
first payment. If the Company’s Board of Directors and/or Compensation Committee
grant 2015 Discretionary Bonuses,

 

--------------------------------------------------------------------------------


 

the Company will waive the requirement in Section II.C. of the Executive
Employment Agreement requiring that Employee be employed on the date of the
bonus payment to be eligible to receive said bonus payment.  With regard to the
amount of the Bonus Severance, Employee will be treated exactly as, i.e., given
the arithmetic mean of the salary percentage awarded to the following other
Company officers, Chief Executive Officer, Chief Scientific Officer, Chief
Financial Officer and Chief Legal Officer, who have been employed at Company for
a full calendar year.  Employee acknowledges that, in general, bonuses for any
Company employee, are not guaranteed each year and are subject to the discretion
of the Board. If awarded, Employee will receive the Bonus Severance in a cash
lump sum on or before March 15, 2016.

 

2.              Stock Option Awards.  Employee’s outstanding awards to acquire
shares of the Company’s common stock will continue to be governed in accordance
with the terms of the Company’s Amended and Restated 2011 Stock Incentive Plan
and the applicable Stock Option Award Agreement under which each was granted.

 

3.              General Release.  Employee, individually and on behalf of
Employee’s heirs, assigns, executors, successors and each of them, hereby
unconditionally, irrevocably and absolutely releases and discharges the Company,
each of its subsidiaries and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Employee’s employment with
Releasees, and the termination of Employee’s employment with Releasees,
including all claims for wrongful termination, constructive wrongful
termination, employment discrimination, harassment, retaliation, defamation,
fraud, misrepresentation, infliction of emotional distress, violation of privacy
rights, and any other claims under any state or federal law.  Employee further
represents that Employee has not and will not institute, prosecute or maintain
on Employee’s own behalf, before any administrative agency, court or tribunal,
any demand or claim of any type related to the matters released herein. 
Notwithstanding the foregoing, Employee acknowledges and understands that
Employee is not waiving and is not being required to waive any right that cannot
be waived by law, including the right to file a charge or participate in an
administrative investigation or proceeding; provided, however, that Employee
hereby disclaims and waives any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation.

 

4.              California Civil Code Section 1542.  Employee expressly waives
all of the benefits and rights granted to Employee pursuant to California Civil
Code section 1542, and any other applicable state or federal law.  Section 1542
reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

 

--------------------------------------------------------------------------------


 

Employee certifies that Employee has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Employee fully understands all of the same.

 

5.              Confidentiality.  Employee hereby agrees that, except as
required by law or court order, Employee will not describe or discuss the
Company’s or any of its subsidiaries’ business dealings and/or confidential
information with any third party, and will not describe or discuss this
Agreement with any third party other than Employee’s immediate family, tax or
legal advisors.  Employee further agrees Employee will comply with any
continuing obligations under the Executive Employment Agreement and Proprietary
Information Agreement, including but not limited to protection of the Company’s
or its subsidiaries’ trade secrets and nonsolicitation obligations.

 

6.              Non-Disparagement.  Employee agrees not to disparage in any
manner or make any false or inaccurate statements (whether in oral, written or
electronic or other form) regarding the Company, its business, its officers,
directors, employees, stockholders, agents, or any other Releasees. Company
agrees not to disparage in any manner or make any false or inaccurate statements
(whether in oral, written or electronic or other form) regarding Employee.

 

7.              References.  The parties further agree that Employee will refer
any third party reference requests to Human Resources, who will respond by
confirming dates of employment and last position held.

 

8.              409A.  The payments made under this Agreement are intended to
comply with the exemptions available under section 409A of the Internal Revenue
Code of 1986, as amended, and applicable guidance issued thereunder
(“Section 409A”).  To the extent that, notwithstanding the preceding sentence,
any provision in this Agreement is subject to the requirements of Section 409A,
then such provision shall comply with the requirements of Section 409A.
Notwithstanding anything herein to the contrary, Employee acknowledges Employee
is not relying on the Company for tax advice and that the Company is not
representing, warranting or guaranteeing to Employee the tax consequences of any
the matters addressed herein.

 

9.              General Provisions.

 

a.              Employee and the Company acknowledge that they have been given
the opportunity to consult with their own legal counsel with respect to the
matters referenced in this Agreement, and that they have obtained and considered
the advice of such legal counsel as they deem necessary or appropriate, such
that they have voluntarily and freely entered into this Agreement.

 

b.              This Agreement contains the entire agreement between Employee
and the Company concerning its subject matter, replaces and supersedes any and
all prior agreements and understandings between the parties except for all of
Employee’s continuing obligations under the Executive Employment Agreement and
the Proprietary Information Agreement, and may only be amended in a writing
signed by Employee and an authorized representative of the Company. This
Agreement

 

--------------------------------------------------------------------------------


 

does not pertain to agreements entered into by Employee and the Company for
future services rendered by Employee under other agreements, i.e., Consulting
Agreements, or authorship agreements, i.e., Letter Agreement Regarding
Authorship.

 

c.               The provisions of this Agreement are contractual, not merely
recitals, and shall be considered severable, such that if any provision or part
thereof shall at any time be held invalid under any law or ruling, any and all
such other provision(s) or part(s) thereof shall remain in full force and effect
and continue to be enforceable.

 

d.              This Agreement may be pled as a full and complete defense and
may be used as the basis for an injunction against any action, suit, or
proceeding that may be prosecuted, instituted, or attempted by Employee in
breach thereof.

 

e.               This Agreement shall be interpreted, construed, governed and
enforced in accordance with the laws of the State of California.

 

f.                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

g.               In any action to enforce this Agreement, the prevailing party
shall be entitled to recover all reasonable attorneys’ fees and costs it
expended in the action.

 

h.              Nothing in this Agreement shall be construed as an admission or
any liability or any wrongdoing by any party to this Agreement.

 

i.                  This Agreement shall not be construed against any party on
the grounds that such party drafted the Agreement.

 

j.                 Each of the Company’s subsidiaries shall be deemed to be a
third party beneficiary of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

 

 

 

MAI HOPE LE

 

 

 

Dated:

December 25, 2015

 

/s/ Mai Hope Le

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

Dated:

December 27, 2015

 

By:

/s/ Punit Dhillon

 

 

Title:

President & Chief Executive Officer

 

 

Print Name:

Punit Dhillon

 

--------------------------------------------------------------------------------